Citation Nr: 0941609	
Decision Date: 11/02/09    Archive Date: 11/09/09	

DOCKET NO.  95-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for chronic low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VARO in Oakland, California, that increased from 
noncompensably disabling to 40 percent disabling the 
disability rating for the Veteran's chronic low back strain, 
effective October 21, 1993.  

By decision dated in November 2006, the Board denied 
entitlement to a disability evaluation in excess of 40 
percent for the Veteran's low back strain.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
decision dated in December 2008, the November 2006 Board 
decision was set aside and the matter was remanded for 
further adjudication.  

The matter is referred to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The Veteran will be 
notified should further action be required.  


REMAND

The Veteran has not been accorded a compensation examination 
for rating purposes by VA for several years.  He and his 
representative have complained that his service-connected low 
back disability is more incapacitating than ever.  In fact, 
they claim that the back disorder is so incapacitating that 
the Veteran is precluded from any form of gainful employment.  

It is not clear from the evidence of record what attempts, if 
any, the Veteran has made to obtain employment.  Information 
in this area would be helpful.  

Also, the Veteran has indicated that he is in receipt of 
Social Security disability benefits.  Any records in this 
regard are not in the claims folder.  He has also stated that 
there are treatment records at the Kaiser Permanente Hospital 
on Morris Avenue in Sacramento, California, and the Kaiser 
Clinic, Professional Drive, in Roseville, California.  He has 
not provided specific street numbers for the addresses of the 
Kaiser facilities.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should ask the Veteran to make 
every effort to provide as much 
information as possible, including 
addresses and dates of treatment for all 
medical examinations and evaluations 
regarding his low back disability at the 
Kaiser medical facilities in Sacramento, 
California, and Roseville, California, 
for the past several years.  Following 
authorization for release of information 
from the Kaiser facilities, attempts 
should be made to obtain any such 
records.  If such records are not 
available, that should be so documented 
in the claims file.

2.  The RO/AMC should contact the Social 
Security Administration with a request 
that they provide a copy of the decision 
concerning any claim the Veteran had with 
them for disability benefits.  Any 
medical records utilized in the award of 
Social Security disability benefits 
should likewise be requested.  Once 
obtained, all such information and 
records should be made a part of the 
Veteran's claims folder.  If no records 
are available, then this should be so 
documented.

3.  The Veteran should complete an 
updated application for individual 
unemployability.  He should indicate when 
he last worked and describe any efforts 
he has made in the past several years to 
obtain any type of gainful employment.  
Information should be obtained from any 
individuals or companies indicated from 
whom or from where he was refused 
employment or was terminated from 
employment.  

4.  Any pertinent VA medical records 
covering the past several years regarding 
treatment and/or evaluation of the 
Veteran's low back disability should be 
obtained and incorporated in the claims 
folder.  All attempts to procure records 
should be documented in the file.

5.  The RO/AMC should then accord the 
Veteran orthopedic and neurologic 
examinations in order to more accurately 
assess the current nature and severity of 
his service-connected low back 
disability.  The Veteran should be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
any scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  With regard to the examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The appropriate examiner or examiners 
should specifically comment regarding any 
and all limitations of ranges of motion, 
as well as any functional loss.  The 
examiner should specifically note whether 
the Veteran reports any incapacitating 
episodes and notations should be made, if 
they are indicated, as to the duration of 
any periods.  Any information obtained 
should be made a part of the claims 
folder.  

6.  When VA is satisfied that the record 
is complete and that all requested 
actions have been accomplished, the claim 
must be readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
Veteran in any respect, he and his 
representative should be furnished an 
appropriate 

supplemental statement of the case.  The 
claims file should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to ensure a complete record for 
review and to assist the Veteran with the development of 
evidence with regard to the claim.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



